Judgment unanimously affirmed. Memorandum: The record supports County Court’s *937firiding that defendant, despite his limited intellectual capacity, knowingly, voluntarily and intelligently waived his Miranda rights and agreed to speak to the police (see, People v Williams, 62 NY2d 285, 287; People v Matthews, 148 AD2d 272, 274, lv dismissed 74 NY2d 950). The record also supports the suppression court’s determination that defendant was not in custody before the Miranda warnings were given. A reasonable person, innocent of any crime, would not have believed he was in custody under the circumstances (see, People v Centano, 76 NY2d 837, 838; People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851). (Appeal from Judgment of Jefferson County Court, Clary, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Green, Pine, Boehm and Doerr, JJ.